Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/08/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Stolzle (NL 52357) and Baker (US 2015/0013822) are considered the closest prior art.
Stolzle discloses a sealable, capless fuel-tank filler system bottle, comprising: a storage portion defining an interior volume to retain a liquid therein; and a pouring spout including: a wall that defines a neck extending from the storage portion in an axial direction, the neck defining an exterior surface, the neck having a longitudinal axis extending in the axial direction; a throat defined by the neck and in fluid communication with the interior volume of the storage portion; an opening defined by a distal end of the neck, the opening for discharging the liquid from the pouring spout; an external coupling mechanism formed around and extending from a portion of the exterior surface of the neck, the external coupling mechanism configured to secure a cap to the pouring spout; and a clearance feature extending across the coupling mechanism and a first portion of the exterior surface of the neck, the clearance feature being configured to limit the clearance feature from catching on an interior protrusion within a fuel-tank filler neck when the bottle neck is inserted into the fuel-tank filler neck in the axial direction.
Baker discloses a sealable, capless fuel-tank filler system bottle, comprising: a storage portion defining an interior volume to retain a liquid therein; and a pouring spout including: a wall that defines a neck extending from the storage portion in an axial direction, the neck defining an exterior surface, the neck having a longitudinal axis extending in the axial direction; a throat defined by the neck and in fluid communication with the interior volume of the storage portion; an opening defined by a distal end of the neck, the opening for discharging the liquid from the pouring spout; an external coupling mechanism formed around and extending from a portion of the exterior surface of the neck, the external coupling mechanism configured to secure a cap to the pouring spout; and a clearance feature extending across the coupling mechanism and a first portion of the exterior surface of the neck, the clearance feature being configured to limit the clearance feature from catching on an interior protrusion within a fuel-tank filler neck when the bottle neck is inserted into the fuel-tank filler neck in the axial direction.
Neither Stolzle nor Baker anticipate or render obvious the first portion being configured to contact the interior protrusion so that interference between the first portion and the protrusion prevents rotation of the bottle neck about the longitudinal axis of the bottle neck, wherein the first portion is axially spaced from the coupling mechanism towards the storage portion such that the first portion is located between the coupling mechanism and the storage portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753